Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 12/07/2020. In virtue of this communication, claims 1-23 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/22/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
The drawings submitted on 12/07/2020 accepted as part of the formal application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 13,
	The recitation “a first post that is directly integrated into the base plate” in line 9 is considered vague because it’s confused with “a first post that is directly integrated into the base plate” in line 6. Clarification is required.


Double Patenting
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Non Provisional Rejection, Nonstatutory Double Patenting - No Secondary Reference(s)
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10886625.
US Application 17113639
Claim 1, A phased array antenna comprising:
a plurality of unit cells, wherein each unit cell comprises:
a base plate, wherein the base plate includes an airgap disposed within the base plate, and wherein the base plate is configured to provide a path to ground;
a signal ear, wherein the signal ear includes a first post that is directly integrated into the base plate, and wherein the signal ear includes a second post that is disposed within the airgap of the base plate;
a ground ear, wherein the ground ear includes a post that is directly integrated into the base plate; and
wherein the base plate, the signal ear, and the ground ear form a single continuous part.




Claim 2, The phased array antenna of claim 1, wherein the base plate, the signal ear, and the ground ear are formed using an additive manufacturing process.

Claim 3, The phased array antenna of claim 2, wherein the additive manufacturing process includes stereolithography.

Claim 4, The phased array antenna of claim 2, wherein the additive manufacturing process includes Vat polymerization.

Claim 5, The phased array antenna of claim 1, wherein the second post of the signal ear is connected to a flexible conductor on a first side of the flexible conductor.

Claim 6, The phased array antenna of claim 5, wherein the flexible conductor is connected to a rigid conductor on a second side of the flexible conductor.

Claim 7, The phased array antenna of claim 6, wherein the signal ear, the flexible conductor, and the rigid conductor are configured to create an electrical path between the signal ear and the rigid connector.

Claim 8, The phased array antenna of claim 7, wherein the flexible conductor is an elastomeric conductor.

Claim 9, The phased array antenna of claim 8, wherein the elastomeric conductor is a Fujipoly Zebra connector.

Claim 10, The phased array antenna of claim 8, wherein the elastomeric conductor is a fuzz button connector.

Claim 11, The phased array antenna of claim 1, wherein the phased array comprises: a first grounded pillar projecting from the base plate, wherein the first grounded pillar is directly integrated into the base plate, and wherein the first grounded pillar is disposed adjacent to the signal ear.

Claim 12, The phased array antenna of claim 11, wherein the phased array comprises: a second grounded pillar projecting from the base plate, wherein the second grounded pillar is directly integrated into the base plate, and wherein the second grounded pillar is disposed adjacent to the ground ear.

Claim 13, A method for manufacturing a phased array antenna, the method comprising:
continuing to add material in an additive manner to form a base plate, wherein the base plate includes an airgap disposed within the base plate, and wherein the base plate is configured to provide a path to ground;
continuing to add material in an additive manner to form a signal ear, wherein the signal ear includes a first post that is directly integrated into the base plate, and wherein the signal ear includes a second post that is disposed within the airgap of the base plate;
continuing to add material in an additive manner to form a ground ear, wherein the ground ear includes a first post that is directly integrated into the base plate; and


wherein the base plate, the signal ear, and the ground ear form a single continuous part.

Claim 14, The method of claim 13, wherein adding material in an additive manner includes employing a stereolithography process.

Claim 15, The method of claim 13, wherein adding material in an additive manner includes employing a VAT polymerization process.

Claim 16, The method of claim 13, the 

method comprising connecting the second post of the signal ear to a flexible conductor on a first side of the flexible conductor.

Claim 17, The method of claim 16, the method comprising connecting the flexible conductor to a rigid conductor on a second side of the flexible conductor.



Claim 18, The method of claim 17, wherein the signal ear, the flexible conductor, and the rigid conductor are configured to create an electrical path between the signal ear and the rigid connector.

Claim 19, The method of claim 18, wherein the flexible conductor is an elastomeric conductor.

Claim 20, The method of claim 19, wherein the elastomeric conductor is a Fujipoly Zebra connector.

Claim 21, The method of claim 13, the method comprising: continuing to add material in an additive manner to form a first grounded pillar projecting from the base plate, wherein the first grounded pillar is directly integrated into the base plate, and wherein the first grounded pillar is disposed adjacent to the signal ear.

Claim 22, The method of claim 21, the method comprising: continuing to add material in an additive manner to form a second grounded pillar projecting from the base plate, wherein the second grounded pillar is directly integrated into the base plate, and wherein the second grounded pillar is disposed adjacent to the ground ear.

Claim 23, The method of claim 13, the method comprising inserting a non-conductive material into the airgap, wherein the non-conductive material is disposed between an outer edge of the airgap and the second post of the signal ear.

US Patent 10886625
Claim 1, A phased array antenna comprising:
a plurality of unit cells, wherein each unit cell comprises
a base plate, wherein the base plate includes an airgap disposed within the base plate, and wherein the base plate is configured to provide a path to ground;
a signal ear, wherein the signal ear includes a first post that is directly integrated into the base plate, and wherein the signal ear includes a second post that is disposed within the airgap of the base plate;
a ground ear, wherein the ground ear includes a post that is directly integrated into the base plate; and
wherein the base plate, the signal ear, and the ground ear form a single continuous part,
wherein the second post of the signal ear is connected to a flexible conductor on a first side of the flexible conductor.

Claim 2, The phased array antenna of claim 1, wherein the base plate, the signal ear, and the ground ear are formed using an additive manufacturing process.

Claim 3, The phased array antenna of claim 2, wherein the additive manufacturing process includes stereolithography.

Claim 4, The phased array antenna of claim 2, wherein the additive manufacturing process includes Vat polymerization.

Claim 1, A phased array antenna comprising: wherein the second post of the signal ear is connected to a flexible conductor on a first side of the flexible conductor.

Claim 5, The phased array antenna of claim 1, wherein the flexible conductor is connected to a rigid conductor on a second side of the flexible conductor.

Claim 6, The phased array antenna of claim 5, wherein the signal ear, the flexible conductor, and the rigid conductor are configured to create an electrical path between the signal ear and the rigid connector.

Claim 7, The phased array antenna of claim 6, wherein the flexible conductor is an elastomeric conductor.

Claim 8, The phased array antenna of claim 7, wherein the elastomeric conductor is a Fujipoly Zebra connector.

Claim 9, The phased array antenna of claim 7, wherein the elastomeric conductor is a fuzz button connector.

Claim 10, The phased array antenna of claim 1, wherein the phased array comprises: a first grounded pillar projecting from the base plate, wherein the first grounded pillar is directly integrated into the base plate, and wherein the first grounded pillar is disposed adjacent to the signal ear.

Claim 11, The phased array antenna of claim 10, wherein the phased array comprises: a second grounded pillar projecting from the base plate, wherein the second grounded pillar is directly integrated into the base plate, and wherein the second grounded pillar is disposed adjacent to the ground ear.

Claim 12, A method for manufacturing a phased array antenna, the method comprising:
continuing to add material in an additive manner to form a base plate, wherein the base plate includes an airgap disposed within the base plate, and wherein the base plate is configured to provide a path to ground;
continuing to add material in an additive manner to form a signal ear, wherein the signal ear includes a first post that is directly integrated into the base plate, and wherein the signal ear includes a second post that is disposed within the airgap of the base plate;
continuing to add material in an additive manner to form a ground ear, wherein the ground ear includes a first post that is directly integrated into the base plate; connecting the second post of the signal ear to a flexible conductor on a first side of the flexible conductor; and
wherein the base plate, the signal ear, and the ground ear form a single continuous part.

Claim 13, The method of claim 12, wherein adding material in an additive manner includes employing a stereolithography process.

Claim 14, The method of claim 12, wherein adding material in an additive manner includes employing a VAT polymerization process.

Claim 12, A method for manufacturing a phased array antenna, the
method comprising: connecting the second post of the signal ear to a flexible conductor on a first side of the flexible conductor

Claim 15, The method of claim 12, the method comprising connecting the flexible conductor to a rigid conductor on a second side of the flexible conductor.



Claim 16, The method of claim 15, wherein the signal ear, the flexible conductor, and the rigid conductor are configured to create an electrical path between the signal ear and the rigid connector.

Claim 17, The method of claim 16, wherein the flexible conductor is an elastomeric conductor.

Claim 18, The method of claim 17, wherein the elastomeric conductor is a Fujipoly Zebra connector.

Claim 19, The method of claim 12, the method comprising: continuing to add material in an additive manner to form a first grounded pillar projecting from the base plate, wherein the first grounded pillar is directly integrated into the base plate, and wherein the first grounded pillar is disposed adjacent to the signal ear.

Claim 20, The method of claim 19, the method comprising: continuing to add material in an additive manner to form a second grounded pillar projecting from the base plate, wherein the second grounded pillar is directly integrated into the base plate, and wherein the second grounded pillar is disposed adjacent to the ground ear.

Claim 21, The method of claim 12, the method comprising inserting a non-conductive material into the airgap, wherein the non-conductive material is disposed between an outer edge of the airgap and the second post of the signal ear.



Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845